                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

In re: James R. Bryant                    )         Case No. 18-15534
                                          )         Chapter 13 Proceedings
       Debtor.                            )         Judge Jessica E. Price Smith

                 CHAPTER 13 TRUSTEE’S OBJECTION TO DEBTOR’S
                     MOTION TO AMEND CHAPTER 13 PLAN

       Now comes LAUREN A. HELBLING, the duly appointed and qualified Standing
Chapter 13 Trustee (“Trustee”) herein, by and through counsel, and hereby objects to the
Debtor’s Motion to Amend Chapter 13 Plan filed with this Court on November 26, 2018
(hereinafter “Debtor’s Motion”). In support of her objection, the Trustee makes the following
representations to the Court:


       1.     Cuyahoga County holds a statutory lien and not a contractual obligation.
              Therefore, it is inappropriate to be provided for in Part 3.1 of the Debtor’s
              proposed plan.

       2.     The Trustee’s Objection to Confirmation filed on November 2, 2018 is still
              outstanding, specifically, the Plan Provisions paragraph: The Debtor has not
              completed both of the first two sections of Part 5.1.

WHEREFORE your Trustee, being a proper party in interest, hereby moves this Honorable
Court to deny the Debtor’s Motion for the reasons cited.


                                          Respectfully submitted,

                                              /S/ Holly Davala
                                              HOLLY DAVALA (#0070447)
                                              Staff Attorney for Chapter 13 Trustee
                                              200 Public Square, Suite 3860
                                              Cleveland, OH 44114-2321
                                              (216) 621-4268 Phone
                                              (216) 621-4806 Fax
                                              Ch13trustee@ch13cleve.com




18-15534-jps     Doc 22    FILED 12/13/18       ENTERED 12/13/18 12:51:15             Page 1 of 2
                                CERTIFICATE OF SERVICE

I certify that on December 13, 2018, a true and correct copy of Trustee’s Objection was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:

       Joseph M. Romano, Attorney, on behalf of Debtor, at jromanolaw@sbcglobal.net

And by regular U.S. mail, postage prepaid, on:

       James R. Bryant, Debtor at 23465 Cannon Road, Bedford Heights, OH 44146


                                             /S/ Holly Davala
                                             HOLLY DAVALA (#0070447)
                                             Staff Attorney for Chapter 13 Trustee
                                             200 Public Square, Suite 3860
                                             Cleveland, OH 44114-2321
                                             (216) 621-4268 Phone
                                             (216) 621-4806 Fax
                                             Ch13trustee@ch13cleve.com


HD/alh
12/13/18




18-15534-jps     Doc 22     FILED 12/13/18       ENTERED 12/13/18 12:51:15           Page 2 of 2
